Citation Nr: 0410971	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  01-01 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service-connected bilateral pes planus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from July 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that new and material evidence 
adequate to reopen the claim for service connection for a back 
condition had not been submitted.  This matter also arises from a 
May 2000 rating decision wherein the RO denied entitlement to 
service connection for a back disorder secondary to the service-
connected disability of bilateral pes planus.  

The veteran presented testimony at a personal hearing in July 2003 
before the undersigned Veterans Law Judge.  

At the July 2003 hearing the veteran presented testimony on a 
claim of entitlement to service connection for fungus.  The 
veteran has also submitted an August 2003 medical statement from 
M.R.B., M.D., regarding his bilateral toenail fungus.  The Board 
notes that in a February 1948 rating decision the RO denied 
entitlement to service connection for an alleged fungus condition.  
The veteran was notified of this decision by a letter dated in 
February 1948.  In January 1999 the veteran attempted to reopen 
this claim and in a March 2000 rating decision was notified that 
new and material evidence adequate to reopen the claim had not 
been submitted.  This issue has been neither procedurally prepared 
nor certified for appellate review, and is not inextricably 
intertwined with the certified issue on appeal.  This issue is 
referred to the agency of original jurisdiction.  

At the July 2003 hearing the veteran submitted a letter wherein he 
stated that he couldn't obtain gainful employment because of his 
service-connected disability of bilateral pes planus.  The Board 
notes that in an October 2002 rating decision the RO assigned a 50 
percent disability evaluation, the maximum schedular evaluation, 
for bilateral pes planus effective from January 1999.  The 
veteran's letter is an informal claim for a total disability 
rating due to individual unemployability and is referred to the 
agency of original jurisdiction.  

The appeal on the issue of entitlement to service connection for a 
back disorder secondary to service-connected bilateral pes planus 
is REMANDED to the RO via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO notified the veteran of a February 1948 rating decision 
wherein entitlement to service connection for back strain was 
denied as no back pathology was shown during service, at 
discharge, or subsequent examinations.  The veteran did not appeal 
this decision.

2.  The evidence submitted since the February 1948 rating decision 
does not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1948 RO decision denying entitlement to service 
connection for back strain is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a back disorder has not been received, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a) (2001), 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form or completeness of the 
application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet.App. 412 (2004), 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Court's decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below. 

The RO notified the veteran by letters dated in June 2001 and 
April 2003 of the provisions of the VCAA.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In the present case, regarding the issue of whether new and 
material evidence has been secured to reopen a claim of 
entitlement to service connection for a back disability, a 
substantially complete application was received in January 1999.  
Thereafter, in a rating decision dated in March 2000 that issue 
was denied.  Only after that rating action was promulgated did the 
AOJ, in April 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on April 3, 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Although the VCAA notice letter that was provided to the appellant 
did not specifically contain notification to submit any evidence 
in the veteran's possession that pertains to the claim, the 
"fourth element", this did not result in prejudicial error in this 
case.  38 C.F.R. § 3.159(b) (2003).  The Board finds that the 
appellant was otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  The veteran was 
specifically notified by a letter dated in April 2003 that VA 
would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his responsibility to 
submit information about the records so that the RO could request 
them from the person or agency that had them.  He was advised to 
provide a properly executed release so that VA could request the 
records for him.  He was advised of the evidence needed to 
substantiate his claim, of the evidence he needed to submit and 
the evidence received to support his claim.  He was further 
advised to tell VA about any additional information or evidence 
that he wanted VA to try to get for him.  

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his claim by 
the March 2000 rating decision and a June 2000 statement of the 
case.  In April 2000 the veteran was notified that he needed to 
submit medical evidence that he currently had a back problem.  
After passage of the VCAA his claim was readjudicated in October 
2002 and a supplemental statement of the case issued in February 
2003.  The claimant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, and 
has done so.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claim, and to respond to VA notices.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  Of record were the veteran's 
service medical records, and VA clinical records.  The RO secured 
additional VA clinical records.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of the 
claim within 30 days from the date of the letter.  The RO further 
advised the appellant that if no additional information and 
evidence had been received within that time, a decision would be 
made on the claim.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 108- 
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

II.   New and material evidence petition

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  Specifically, under 38 C.F.R. § 3.156(a), prior 
to revision, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that the regulations were amended to define "new" 
as not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

In November 1946, the veteran sought entitlement to service 
connection for back strain that he claimed was incurred in service 
in June 1945.  In a December 1946 rating decision, the RO denied 
entitlement to service connection as back strain was not found on 
the last examination.  The veteran was notified of this decision 
and his appellate rights by letter dated in December 1946.  The 
veteran did not appeal this decision.  Thus, this decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

Thereafter, the RO considered entitlement to service connection 
for an alleged back condition.  In a February 1948 rating 
decision, the RO denied service connection for a back condition as 
no back pathology was shown during service, at discharge, or 
subsequent examinations.  The veteran was notified of this 
decision and his procedural and appellate rights by letter dated 
in February 1948.  The veteran did not appeal this decision.  
Thus, this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

The evidence considered at the last final decision included the 
veteran's claim, service medical records, and the report of an 
October 1947 VA C&P examination.  Service medical records show 
that at the physical examination at induction the veteran claimed 
back trouble, however, the examiner found no musculoskeletal 
defects.  At the time of his separation examination in October 
1946 the veteran reported back strain in June 1945 that incurred 
while in military service but there were no present physical 
defects.  The examiner noted the veteran's history and found no 
abnormalities.  The October 1947 VA orthopedic examination report 
showed that the veteran complained of pain and weakness in his 
back which he had throughout his entire service.  Clinical 
findings were that he had full range of motion but complained of 
pain in the lumbosacral region.  A VA x-ray dated in October 1947 
revealed slight narrowing of the lumbo-sacral disc space.  
However, there was no diagnosis of a low back disorder.  

In January 1999, the veteran submitted a claim for service 
connection to include pain in his back.  The Board has a 
jurisdictional responsibility to consider whether it was proper 
for a claim to be reopened, regardless of what the RO may have 
determined in this regard, and regardless of whether the previous 
action denying the claim was appealed to the Board.  See Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence associated with the claims file subsequent to the RO's 
February 1948 decision consists of the veteran's claim, a December 
1998 private medical evaluation by J.K.D.O., M.D., a report of an 
April 1999 VA examination, Orlando VA outpatient clinic records 
for the period from April 1999 to May 2000, a January 2001 private 
medical evaluation by Dr. R.T.H. II, an August 2003 statement from 
M.R.B., M.D., the transcript of the July 2003 hearing, an 
advertisement for medication, certifications for therapeutic 
shoes, and an April 2003 letter from the veteran.  

In the December 1998 evaluation of the veteran's feet, Dr. 
J.K.D.O. wrote that the discomfort the veteran experienced was 
mostly in his back.  It was an aching, severe-type discomfort that 
could occur any time of the day and was made worse by standing.  
This medical evidence, although new in that it was not previously 
of record, merely shows that the veteran experiences discomfort in 
his back attributed to his bilateral pes planus.  This evidence is 
not material, however, as there is no diagnosis of a back disorder 
or competent medical evidence of a link to service.

The April 1999 VA examination was limited to examination of the 
veteran's feet and there was no finding of a back disorder.  
Orlando VA outpatient clinic records do not show complaints, 
findings or a diagnosis of a back disorder.  
Therefore, although new, in that it was not previously of record, 
this evidence is not material as it does not bear directly and 
substantially upon the specific matter under consideration.  

The January 2001 private medical evaluation by Dr. R.T.H.II was 
for painful feet.  The veteran reported his symptoms to include 
associated back pain.  The clinical examination was limited to the 
lower extremities and the impression did not include a back 
disorder.  This evidence is new in that it was not previously 
submitted; however, it is not material as it does not provide a 
diagnosis of a current back disorder.  

In an August 2003 statement, M.R.B., M.D., wrote that the veteran 
stated that his chronic back pain dated back to a World War II 
injury.  This evidence is new but is not material.  The doctor's 
statement is a mere recitation of the veteran's statement.  A bare 
transcription of lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The veteran, in statements and testimony, contends that his back 
disorder began in service and that he has continued to have back 
problems since that time.  Although a layperson's observations are 
competent evidence, there is no evidence that the veteran has the 
necessary medical training to provide a medical opinion.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108).  The veteran is competent to report that on which 
he has personal knowledge, but the record does not show that he 
has the necessary medical training and/or expertise to provide a 
medical opinion.  Consequently, the reporting of his statement 
does not qualify as material evidence and is insufficient to 
reopen the claim.  See Layno v.  Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon review, the Board observes that the additional evidence 
submitted since the RO's final February 1948 rating decision does 
not show that the veteran had a back disorder in service, has a 
current back disorder, or provide medical evidence relating any 
claimed back disorder to service.  Therefore, the Board finds that 
the evidence submitted since the RO's February 1948 determination 
is not new and material and the claim is not reopened.  See 38 
C.F.R. § 3.156(a) (2001).


ORDER

As new and material evidence to reopen the claim of entitlement to 
service connection for a back disorder has not been received, the 
appeal is denied.


REMAND

The veteran stated that the VA physician indicated to him that his 
back condition was directly related to his feet at his April 1999 
VA Compensation and Pension (C&P) examination for his bilateral 
pes planus.  In a statement submitted with his substantive appeal, 
the veteran wrote that a doctor at Johns Hopkins also told him 
that his pes planus was associated with his lower back pain.  As 
noted above, at his July 2003 hearing the veteran testified that 
the VA doctor who performed the April 1999 C&P examination of his 
bilateral pes planus stated that the examination was limited only 
to the bilateral pes planus and therefore he could not comment on 
the veteran's back condition.  The veteran testified that the 
doctor told him, however, that by looking at the veteran's feet, 
he could tell what the problem was with the veteran's back.   In 
addition, the veteran testified that a VA nurse had told him that 
the painful ligaments in his back were related to his feet.  He 
was receiving ongoing treatment at a VA outpatient clinic. 

VA's duty to assist the veteran includes obtaining medical records 
and to provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ___ ).  A record of his notification must be incorporated into 
the claims file. 

2.  The VBA AMC should request VA outpatient treatment records 
from the Orlando VA Medical Center and a VA treatment center at 
Sanford, Florida, from May 2000 to the present for a back disorder 
and bilateral pes planus.  

3.  After obtaining any necessary identifying information and 
necessary authorization from the veteran regarding the doctor at 
Johns Hopkins who told the veteran that his back pain was related 
to his feet, the VBA AMC should secure any private medical 
treatment records for a back disorder.  

4.  After the above development has been completed and any 
additional evidence received attached to the claims file, the VBA 
AMC should request that the VA doctor who performed the April 1999 
C&P examination, if still available, review the claims file, state 
whether the veteran has a current back disorder, and provide a 
medical opinion as to whether it is at least as likely as not that 
a current back disorder, if any, is related to the service-
connected disability of bilateral pes planus.    

If the April 1999 VA examining physician is no longer available, 
please request that another qualified orthopedic examiner review 
the claims file and address the above questions.  
5.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



